DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 July 2019.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are original.
Claims 1-27 are currently pending and have been examined.

Priority
The application 16/507,490 filed on 10 July 2019 claims priority from US provisional application 62/696,051 filed on 10 July 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 9 December 2019 has been acknowledged by the Office.

Claim Objections
Claims 1, 3, 5, 7, 9-10, 12, 14, 16, 18-19, 21, 23, 25, and 27 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 7, 9-10, 16, 18-19, 25, and 27:
Claims 1, 7, 9-10, 16, 18-19, 25, and 27 each include the term “locally-identifiably” regarding the vehicle identifier.  The Office recommends amending ‘identifiably’ to ‘identifiable’ for grammatical clarity (e.g. locally identifiable).
Claims 1, 3, 5, 10, 12, 14, 19, 21, and 23:
Claims 1, 3, 5, 10, 12, 14, 19, 21, and 23 each include the term “remotely-identifiably” regarding the vehicle identifier.  The Office recommends amending ‘identifiably’ to ‘identifiable’ for grammatical clarity (e.g. remotely identifiable).
Claims 7, 16, and 25
Claims 7, 16, and 25 include the phrase "and/or", which is interpreted by the office as either "and" or "or".  The Office recommends amending "and/or" to either "and" or "or" to reflect the Applicant’s intention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14, 23:
Claims 5, 14, and 23 include the limitation “if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies”, which represents claim language in scope that is not supported by the written specification.  At best, the Applicant has only disclosed one particular species regarding an alternative payment methodology in the written specification, (see Applicant specification ¶[0046] detailing a single alternate payment example of reading a license plate to determine the vehicle identifier and using a motor vehicle registry to obtain the address of the plate holder to invoice by mail), however the Applicant is claiming the entire genus of any/all alternative payment methodologies.  See MPEP 2161 “For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT").  The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished.  However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. As such, the written specification does not support the scope of claims 5, 14, 23 and as claimed, therefore claims 5, 14, 23 are rejected as failing to comply with the written description requirement.
To overcome this rejection, the Office recommends amending the attempting step to more closely resemble the disclosed species of using machine vision technology to read a license plate vehicle identifier and then contact a motor vehicle registry to obtain the address of the vehicle and owner assigned to the license plate vehicle identifier and invoice the vehicle owner via mail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27:
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a method; and claims 19-27 recite a system.  Since these claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG). Claims 10-18 recite a computer program product residing on a computer readable storage medium. The claims do not recite a process, machine, manufacture, or composition of matter, and do not satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  However, claims 10-18 can be amended to fall within a statutory category. See MPEP 2106.04(II). Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
determining whether the vehicle identifier is locally-identifiably by a specific local entity; if the vehicle identifier is locally-identifiably by a specific local entity, locally-effectuating the toll payment concerning the tolling area via the specific local entity; and if the vehicle identifier is not locally-identifiably by a specific local entity, providing the vehicle identifier to one or more remote entities to determine if the vehicle identifier is remotely-identifiably by a specific remote entity. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of determining whether the vehicle identifier is locally-identifiably by a specific local entity; if the vehicle identifier is locally-identifiably by a specific local entity, locally-effectuating the toll payment concerning the tolling area via the specific local entity; and if the vehicle identifier is not locally-identifiably by a specific local entity, providing the vehicle identifier to one or more remote entities to determine if the vehicle identifier is remotely-identifiably by a specific remote entity are methods of organizing human activities.  For instance, the claims are similar to a tolling employee deciding whether a vehicle should be charged for the toll against an account registered in the local tolling system or potentially charging another account registered in another system. Other than reciting generic computer components, such as a computing device (claim 1); computer program product, a computer readable medium, and processor (claim 10); processor and memory (claim 19) nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial interactions, sales activities or behaviors; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas. 
Second, the limitations of determining whether the vehicle identifier is locally-identifiably by a specific local entity; and… to determine if the vehicle identifier is remotely-identifiably by a specific remote entity as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a computing device (claim 1); computer program  in the context of this claim encompasses a user manually evaluating and judging whether a vehicle identifier is locally or remotely identifiable. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: a computing device; claim 10: computer program product, a computer readable medium, and processor; claim 19: processor and memory) does not take the claims out of methods of the organizing human activities or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 10 / 19 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities or mental processes in a computer environment.  The claimed computer components (i.e. a computing device; computer program product, a computer readable medium, processor, and memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Also, note that the claims do not explicitly recite which of the steps are performed by these computer elements (and which steps are merely performed by a person). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of a vehicle identifier concerning a vehicle passing through a tolling area that requires a toll payment are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computing device / processor (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 
While identified in Step 2A Prong One as representing methods of organizing human activity, note that providing the vehicle identifier to one or more remote entities is recited at such a high level of generality (i.e. as a general means of transmitting / outputting data for subsequent determining) that this step also represents the extra-solution activity of transmitting data, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(g). The computing device / processor (generic computer) is only being used as a tool in the providing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding providing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. a computing device; computer program product, a computer readable medium, processor, and memory); and adding high-level extra-solution and/or post-solution activities (i.e. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computing device; computer program product, a computer readable medium, processor, and memory to perform determining, effectuating, providing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computing device / processor) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0030-33] describing the additional element of receiving a vehicle identifier at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Also note Applicant specification ¶[0032] stating “As is known in the art, a transponder is a wireless communications, monitoring or control device that receives and automatically responds to an incoming signal, wherein the signal provided by the transponder includes the vehicle identifier”; and ¶[0033] “As is known in the art, a vehicle-to-everything (V2X) device is a system that passes information from a vehicle to any entity that may affect the vehicle…” detailing communicating a vehicle identifier and vehicle information is also known in the art. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong One as representing methods of organizing human activity and discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical providing steps are also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent determining), and amount to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computing device / processor) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these providing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data), representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. whether to process a vehicle toll locally or remotely), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 11, 20: The limitations of the vehicle identifier including one or more of a transponder signal, vehicle-to-everything signal, and license plate do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless, V2X, license plate recognition). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See the Applicant’s specification ¶[0032] describing a transponder providing a vehicle identifier and ¶[0033] describing vehicle-to-everything (V2X) both as known in the art; and also describing both at such a high level that indicates these elements are sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). See the Applicant’s specification ¶[0031-32], ¶[0046] describing the element of the vehicle identifier as a license plate and machine vision technology to read a license plate at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more
Dependent claims 3, 12, 21: The limitation if the vehicle identifier is remotely-identifiably by a specific remote entity, remotely-effectuating the toll payment concerning the tolling area via the specific remote entity is further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interactions, managing personal behavior, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not 
Dependent claims 4, 13, 22: The limitation memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology represent additional elements that are not indicative of a practical application or significantly more. Memorializing is recited at a high level of generality (i.e. as a general means of recording / storing data for processing the toll), and amounts to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Using a distributed ledger does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. distributed ledger), which is not a practical application or significantly more.  See MPEP 2106.05(h). Furthermore, the memorializing step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0038-39], ¶[0045] describing the element of using a distributed ledger for toll effectuation at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
Dependent claims 5, 14, 23: The limitation if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies is further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interactions, managing personal behavior, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 15, 24: The limitation attempting to effectuate the toll payment via mail-based payment methodologies is further directed to a method of organizing human activity (i.e. 
Dependent claims 7, 16, 25: The vehicle identifier limitations of claims 7, 16, 25 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 8, 17, 26: The limitation memorializing the local effectuation of the toll payment concerning the tolling area via the specific local entity using distributed ledger technology represent additional elements that are not indicative of a practical application or significantly more. Memorializing is recited at a high level of generality (i.e. as a general means of recording / storing data for processing the toll), and amounts to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Using a distributed ledger does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. distributed ledger), which is not a practical application or significantly more.  See MPEP 2106.05(h). Furthermore, the memorializing step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and Versata; OIP Techs). See the Applicant’s specification ¶[0038-39], ¶[0045] describing the element of using a distributed ledger for toll effectuation at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
Dependent claim 9, 18, 27: The limitation providing the vehicle identifier to one or more local entities to determine if the vehicle identifier is locally-identifiably by the specific local entity is further directed to a method of organizing human activities (i.e. commercial interactions, managing personal behavior or interactions between people, following rules or instructions) / mental process (i.e. evaluation, judgement) as described in the independent claim. The providing step is also claimed at such a high level of generality (i.e. as a general means of transmitting data for subsequent determining) that it amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application or significantly more. See MPEP 2106.05(g).  Furthermore, providing represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail). Hence, these features do not provide an inventive concept / significantly more.
Therefore claims 1, 10, 19; the dependent claims 2-9, 11-18, 20-27; and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-27 are ineligible.
Claims 10-18:
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 10-18 recite a computer program product residing on a computer readable medium. However, the specification only sets forth exemplary embodiments of computer readable storage medium (see Applicant specification ¶[0048]) and therefore, in view of the ordinary and In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are non-statutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 19-21, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication 2004/0206817 A1 to Grant.
Claim 1:
	Grant, as shown, details the following:
A computer-implemented method, executed on a computing device (Grant ¶[0133] details executing on a processing device), comprising: 
receiving a vehicle identifier concerning a vehicle passing through a tolling area that requires a toll payment (Grant ¶[0002-3], ¶[0100] details detecting the user identification device / transponder or license plate at a toll road gantry); 
determining whether the vehicle identifier is locally-identifiably by a specific local entity (Grant Fig 4, ¶[0103], ¶[0111-112] details checking local user records for active devices and/or license plates that match the user identifier); 
if the vehicle identifier is locally-identifiably by a specific local entity, locally-effectuating the toll payment concerning the tolling area via the specific local entity (Grant Fig 4, ¶[0111], ¶[0127-129] details identifying a local account based on the electronic transponder or license plate user identifier and incurring the local toll charge); and 
if the vehicle identifier is not locally-identifiably by a specific local entity, providing the vehicle identifier to one or more remote entities to determine if the vehicle identifier is remotely-identifiably by a specific remote entity (Grant Fig 4, ¶[0112-113], ¶[0127] details when a user record for the electronic transponder or license plate is unable to be identified locally, attempting to locate a global user record for the vehicle / device within a global device register associated with foreign (remote) toll road networks and when a match is found processing by the respective foreign (remote) toll road network where the vehicle / device is recorded as local).
Claim 2:
	Grant, as shown above, discloses the limitations of claim 1.  Grant also details the following:
wherein the vehicle identifier includes one or more of: a transponder signal; a vehicle-to-everything signal; and a vehicle license plate (Grant ¶[0003], ¶[0100], ¶[0127] details the vehicle identifier may include a transponder device signal or license plate).
Claim 3:
	Grant, as shown above, discloses the limitations of claim 1.  Grant also details the following:
if the vehicle identifier is remotely-identifiably by a specific remote entity, remotely-effectuating the toll payment concerning the tolling area via the specific remote entity (Grant Fig 4-5, ¶[0113], ¶[0115] details identifying the vehicle user identifier based on the 
EXAMINER’S NOTE: The limitation “if the vehicle identifier is remotely-identifiably by a specific remote entity, remotely-effectuating the toll payment concerning the tolling area via the specific remote entity” represents a conditional limitation, and the claim does not introduce either (1) any method steps performed regardless of this conditional limitation or (2) method steps performing the complementary conditional scenario if this scenario is not met (i.e. if the vehicle identifier is not remotely-identifiable).  Since the claim does not explicitly introduce either (1) or (2) as active method steps, the current claim language renders claim elements in the alternative, and thus being a method claim this limitation is not necessary to satisfy the claim (e.g. if the vehicle identifier is not remotely-identifiable by a specific remote entity, nothing additional is required by the claim). To ensure that this limitation has patentable weight and further limits its parent claim, the Office recommends adding a method step outside of the conditional limitation (e.g. determining whether the vehicle identifier is remotely-identifiable by a specific remote entity), and/or also including conditional logic to be performed when the alternative conditions are met.
Claim 5:
	Grant, as shown above, discloses the limitations of claim 1.  Grant also details the following:
if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies (Grant ¶[0114], ¶[0127] details when the vehicle identifier cannot be identified either locally or remotely using the global device register, then an image of the vehicle license plate is taken and transmitted to an enforcement agency / police force for further processing of the incurred toll or issuing of a penalty, or other follow-up action).
EXAMINER’S NOTE: The limitation “if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies” represents a conditional limitation, and the claim does not introduce either (1) any method steps performed regardless of this conditional limitation or (2) method steps performing the complementary conditional scenario if this scenario is not met (i.e. if the vehicle identifier is remotely-identifiable).  Since 
Claim 7:
	Grant, as shown above, discloses the limitations of claim 1.  Grant also details the following:
wherein the vehicle identifier is locally-identifiably if: 
the vehicle identifier is known locally; 
the vehicle identifier is associated with a registered user; 
the vehicle identifier is associated with a government account; 
the vehicle identifier is associated with a commercial account; and/or 
the vehicle identifier is associated with a known group of vehicle identifiers (Grant ¶[0105], ¶[0111] details the user identifier is locally identifiable when there is an established customer agreement and account for payment of tolls in the local / home toll road network associated with the vehicle or transponder; and the vehicle license plate and transponder are stored in the local vehicle register, i.e. vehicle identifier is known locally / associated with a registered user / associated with a known group of vehicle identifiers).
Claim 9:
	Grant, as shown above, discloses the limitations of claim 1.  Grant also details the following:
wherein determining whether the vehicle identifier is locally-identifiably by a specific local entity includes: providing the vehicle identifier to one or more local entities to determine if the vehicle identifier is locally-identifiably by the specific local entity (Grant Fig 4, ¶[0111], ¶[0127] details providing the captured user identifier to the local toll network computer system to check the local device register).
Claim 19:
	Claim 19 recites substantially similar limitations as claim 1 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 2 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 21:
	Claim 21 recites substantially similar limitations as claim 3 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 23
	Claim 23 recites substantially similar limitations as claim 5 and therefore claim 23 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 25:
	Claim 25 recites substantially similar limitations as claim 7 and therefore claim 25 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 27:
	Claim 27 recites substantially similar limitations as claim 9 and therefore claim 27 is rejected under the same rationale and reasoning presented above for claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0206817 A1 to Grant, as applied to claims 1, 3, 19, and 21 above, and further in view of US patent application publication 2019/0180519 A1 to Hausman.
Claim 4:
	Grant, as shown above, teaches the limitations of claim 3.  With respect to the following:
memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology.
Grant, as shown in ¶[0113], ¶[0115-116] details processing the toll payment regarding the local toll usage using the foreign toll collection system (specific remote entity) where the vehicle is registered as a local user / vehicle, with the foreign toll system maintaining a foreign transaction record and reconciliation details, but does not explicitly state memorializing the remote effectuation of the toll payment using distributed ledger technology.  However, Hausman teaches this remaining limitation, sharing information on distributed ledgers among both the local toll collection node where the vehicle 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology as taught by Hausman with the teachings of Grant, with the motivation of “processing vehicle and financial information as an operator passes through a toll collection point” (Hausman ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology as taught by Hausman in the system of Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Grant, as shown above, teaches the limitations of claim 1.  With respect to the following:
memorializing the local effectuation of the toll payment concerning the tolling area via the specific local entity using distributed ledger technology.
Grant, as shown in Fig 4, ¶[0111] details processing the toll payment regarding the local toll usage finding an account with the local toll system (specific local entity) where the vehicle is registered as a local user / vehicle, debiting the account, and the user’s account details are updated, but does not explicitly state memorializing the local effectuation of the toll payment using distributed ledger technology.  However, Hausman teaches this limitation, recording the tolling transaction on a distributed ledger block chain where the user has created an account with the company regulating the toll road, i.e. specific local entity; and also sharing information on distributed ledgers among both the local toll collection node where the vehicle passed through the toll collection area and with other entities (Hausman ¶[0015-17], ¶[0021]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the local effectuation of the toll payment concerning the tolling area via the specific local entity using distributed ledger technology as taught by Hausman with the teachings of Grant, with the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 22:
	Claim 22 recites substantially similar limitations as claim 4 and therefore claim 22 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 26:
	Claim 26 recites substantially similar limitations as claim 8 and therefore claim 26 is rejected under the same rationale and reasoning presented above for claim 8.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0206817 A1 to Grant, as applied to claims 5 and 23 above, and further in view of US patent application publication 2018/0158254 A1 to Fustes.
Claim 6:
Grant, as shown above, teaches the limitations of claim 5.  With respect to the following:
wherein attempting to effectuate the toll payment via alternative payment methodologies includes: attempting to effectuate the toll payment via mail-based payment methodologies.
Grant, as shown in ¶[0114], ¶[0127] details when the vehicle identifier cannot be identified either locally or remotely using the global device register, then an image of the vehicle license plate is transmitted to an enforcement agency / police force for further processing of the incurred toll or issuing of a penalty, or other follow-up action, but does not explicitly state that this includes mail-based payment methodologies.  However, Fustes teaches this limitation, when the vehicle identifier tag cannot be 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include attempting to effectuate the toll payment via mail-based payment methodologies as taught by Fustes with the teachings of Grant, with the motivation to “easily and efficiently collect toll fees for a vehicle using the toll road facility” (Fustes ¶[0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include attempting to effectuate the toll payment via mail-based payment methodologies as taught by Fustes in the system of Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 24:
	Claim 24 recites substantially similar limitations as claim 6 and therefore claim 24 is rejected under the same rationale and reasoning presented above for claim 6.

Claims 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0206817 A1 to Grant in view of US patent application publication 2019/0180519 A1 to Hausman.
Claim 10:
	With respect to the following:
A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
Grant, as shown in ¶[0133] details computer processing devices, memory devices storing computer program code that causes the processing devices to perform the functions; highly suggesting but not explicitly stating a computer readable medium.  To the extent that Grant may not explicitly state 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a computer program product residing on a computer readable medium having a plurality of instructions stored thereon, executed by a processor as taught by Hausman with the teachings of Grant, with the motivation of “processing vehicle and financial information as an operator passes through a toll collection point” (Hausman ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a computer program product residing on a computer readable medium having a plurality of instructions stored thereon, executed by a processor as taught by Hausman in the system of Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Grant (in view of Hausman) also teaches the following:
receiving a vehicle identifier concerning a vehicle passing through a tolling area that requires a toll payment (Grant ¶[0002-3], ¶[0100] details detecting the user identification device / transponder or license plate at a toll road gantry); 
determining whether the vehicle identifier is locally-identifiably by a specific local entity (Grant Fig 4, ¶[0103], ¶[0111-112] details checking local user records for active devices and/or license plates that match the user identifier); 
if the vehicle identifier is locally-identifiably by a specific local entity, locally-effectuating the toll payment concerning the tolling area via the specific local entity (Grant Fig 4, ¶[0111], ¶[0127-129] details identifying a local account based on the electronic transponder or license plate user identifier and incurring the local toll charge); and 
if the vehicle identifier is not locally-identifiably by a specific local entity, providing the vehicle identifier to one or more remote entities to determine if the vehicle identifier is remotely-identifiably by a specific remote entity (Grant Fig 4, ¶[0112-113], ¶[0127] details when a user record for the electronic transponder or license plate is unable to be 
Claim 11:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  Grant also teaches the following:
wherein the vehicle identifier includes one or more of: a transponder signal; a vehicle-to-everything signal; and a vehicle license plate (Grant ¶[0003], ¶[0100], ¶[0127] details the vehicle identifier may include a transponder device signal or license plate).
Claim 12:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  Grant also teaches the following:
if the vehicle identifier is remotely-identifiably by a specific remote entity, remotely-effectuating the toll payment concerning the tolling area via the specific remote entity (Grant Fig 4-5, ¶[0113], ¶[0115] details identifying the vehicle user identifier based on the global user record and its corresponding foreign toll road network, and processing the toll charge by the foreign toll road network for collection where the user is recorded as a local user, i.e. the specific remote entity).
Claim 13:
	Grant in view of Hausman, as shown above, teach the limitations of claim 12.  With respect to the following:
memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology.
Grant, as shown in ¶[0113], ¶[0115-116] details processing the toll payment regarding the local toll usage using the foreign toll collection system (specific remote entity) where the vehicle is registered as a local user / vehicle, with the foreign toll system maintaining a foreign transaction record and reconciliation details, but does not explicitly state memorializing the remote effectuation of the toll 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology as taught by Hausman with the teachings of Grant (in view of Hausman), with the motivation of “processing vehicle and financial information as an operator passes through a toll collection point” (Hausman ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the remote effectuation of the toll payment concerning the tolling area via the specific remote entity using distributed ledger technology as taught by Hausman in the system of Grant (in view of Hausman), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  Grant also teaches the following:
if the vehicle identifier is not remotely-identifiably by a specific remote entity, attempting to effectuate the toll payment via alternative payment methodologies (Grant ¶[0114], ¶[0127] details when the vehicle identifier cannot be identified either locally or remotely using the global device register, then an image of the vehicle license plate is taken and transmitted to an enforcement agency / police force for further processing of the incurred toll or issuing of a penalty, or other follow-up action).
Claim 16:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  Grant also teaches the following:
wherein the vehicle identifier is locally-identifiably if: 
the vehicle identifier is known locally; 
the vehicle identifier is associated with a registered user; 
the vehicle identifier is associated with a government account; 
the vehicle identifier is associated with a commercial account; and/or 
the vehicle identifier is associated with a known group of vehicle identifiers (Grant ¶[0105], ¶[0111] details the user identifier is locally identifiable when there is an established customer agreement and account for payment of tolls in the local / home toll road network associated with the vehicle or transponder; and the vehicle license plate and transponder are stored in the local vehicle register, i.e. vehicle identifier is known locally / associated with a registered user / associated with a known group of vehicle identifiers).
Claim 17:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  With respect to the following:
memorializing the local effectuation of the toll payment concerning the tolling area via the specific local entity using distributed ledger technology.
Grant, as shown in Fig 4, ¶[0111] details processing the toll payment regarding the local toll usage finding an account with the local toll system (specific local entity) where the vehicle is registered as a local user / vehicle, debiting the account, and the user’s account details are updated, but does not explicitly state memorializing the local effectuation of the toll payment using distributed ledger technology.  However, Hausman teaches this limitation, recording the tolling transaction on a distributed ledger block chain where the user has created an account with the company regulating the toll road, i.e. specific local entity; and also sharing information on distributed ledgers among both the local toll collection node where the vehicle passed through the toll collection area and with other entities (Hausman ¶[0015-17], ¶[0021]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include memorializing the local effectuation of the toll payment concerning the tolling area via the specific local entity using distributed ledger technology as taught by Hausman with the teachings of Grant (in view of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Grant in view of Hausman, as shown above, teach the limitations of claim 10.  Grant also teaches the following:
wherein determining whether the vehicle identifier is locally-identifiably by a specific local entity includes: providing the vehicle identifier to one or more local entities to determine if the vehicle identifier is locally-identifiably by the specific local entity (Grant Fig 4, ¶[0111], ¶[0127] details providing the captured user identifier to the local toll network computer system to check the local device register).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0206817 A1 to Grant in view of US patent application publication 2019/0180519 A1 to Hausman, as applied to 14 above, and further in view of US patent application publication 2018/0158254 A1 to Fustes.
Claim 15:
	Grant in view of Hausman, as shown above, teach the limitations of claim 14.  With respect to the following:
wherein attempting to effectuate the toll payment via alternative payment methodologies includes: attempting to effectuate the toll payment via mail-based payment methodologies.

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include attempting to effectuate the toll payment via mail-based payment methodologies as taught by Fustes with the teachings of Grant in view of Hausman, with the motivation to “easily and efficiently collect toll fees for a vehicle using the toll road facility” (Fustes ¶[0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include attempting to effectuate the toll payment via mail-based payment methodologies as taught by Fustes in the system of Grant in view of Hausman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2006/0200379 A1 to Biet details a road toll collection system.
“Why Can’t America Have a Single Tolling System? Because Bureaucracy” (2017) to Stockton details toll provider interoperability agreements between regional toll providers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628